UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 WILLIAM "JACK" BAXTER,
 et al.,

          Plaintiffs,

 V.                                                        Case No. 1:18-cv-1078-RCL

 SYRIAN ARAB REPUBLIC,
 et al.,

         Defendants.


 BARUCH TRATNER,
 et al.,

         Plaintiffs,

 V.                                                        Case No. 1:18-cv-2971-RCL

 ISLAMIC REPUBLIC OF IRAN,
 eta/.,

        Defendants.


                                 MEMORANDUM OPINION

       In these two cases, plaintiffs have brought suit under the Foreign Sovereign Immunities

Act ("FSIA") against the Islamic Republic of Iran ("Iran"), the Syrian Arab Republic ("Syria"),

and Syrian Air Force Intelligence ("SAFI") based on terrorist attacks that occurred between

December 2001 and September 2004. These cases follow the Court's decision in Baxter v. Islamic

Republic of Iran (Baxter I), No. 1:11-cv-2133 (RCL) (D.D.C. Sept. 27, 2019), ECF No. 41, in

which the Court found Iran liable for these attacks. Both sets of plaintiffs have moved for default

judgment. See Pls.' Mot., Baxter v. Syrian Arab Republic (Baxter II), No. 1:18-cv-1078 (RCL)

                                                 1
(D.D.C. May 31, 2022), ECF No. 45 [hereinafter "Baxter I/Mot."]; Pls.' Mot., Tratner v. Islamic

Republic of Iran, No. l:18-cv-2971 (RCL) (D.D.C. May 31, 2022), ECF No. 23 [hereinafter

"Tratner Mot."]. After considering the motions, applicable law, and the record as a whole, the

Court will GRANT plaintiffs' motions and appoint a special master to receive evidence as to

plaintiffs' damages.

                                     I.      BACKGROUND

        These plaintiffs are victims and immediate family members of terrorist attacks allegedly

perpetrated by the Islamic Resistance Movement ("Hamas"). Because the two cases involve

different sets of individuals, the Court will refer to them as the Baxter II plaintiffs and the Tratner

plaintiffs.

        In 2011, the plaintiffs in Baxter I sued Iran, the Iranian Ministry of Information and

Security ("MOIS"), Syria, and SAFI for materially supporting Hamas's operations.               Compl.

,rip60-78, Baxter I, No. 1:11-cv-2133 (RCL) (Nov. 30, 2011), ECF No. 1 [hereinafter

"Baxter I Compl."]. Because those plaintiffs were unable to confirm service of process on Syria

and SAFI, the Court severed their claims against Syria and SAFI into this lawsuit. Severing Order,

Baxter II, No. 1:18-cv-1078 (RCL) (D.D.C. May 3, 2018), ECF No. 31. The Baxter //plaintiffs

served Syria and SAFI under cover of diplomatic note on January 20, 2019. Return of Service,

id., ECF No. 39. Defendants did not file an answer and have yet to appear. Accordingly, the Clerk

of the Court entered default against Syria and SAFI on November 2, 2020. Entry of Def., id., ECF

No. 42. In the interim, the Court entered default judgment in the original action-finding Iran and

MOIS liable for damages resulting from Hamas's terrorist attacks. Mem. Op. 1, Baxter I, No. 1:11-

cv-2133 (RCL) (D.D.C. Sept. 27, 2019), ECF No. 41 [hereinafter "Baxter I Mem. Op."]. The

Baxter II plaintiffs now move for default judgment against Syria and SAFI. Baxter II Mot. 1.



                                                  2
        In 2018, the Tratner plaintiffs sued Iran and Syria based on two of the attacks at issue in

Baxter I.   Compl.   ifif 82-91, Tratner v. Islamic Republic of Iran,   No. l:18-cv-2971 (RCL),

ECF No. 1 [hereinafter "Tratner Compl."]. Those attacks are: (1) the June 11, 2003 suicide

bombing aboard Bus No. 14A in Jerusalem that killed Rivka Pam; and (2) the September 4, 2004

mortar attacks on Neve Dekalim, a settlement in the Gaza Strip, that killed Tiferet Tratner. Tratner

Mot. 11-12. The Court, in Baxter I, has already found Iran liable for these attacks. Baxter I Mem.

Op. 7, 14-16. The Tratner plaintiffs served Iran and Syria under cover of diplomatic note in June

2019. Return of Service, Tratner, No. 1:18-cv-2971 (RCL) (D.D.C. Aug. 29, 2019), ECF No. 16;

Notice re Diplomatic Notes, Tratner, No. 1:18-cv-2971 (RCL) (D.D.C. July 15, 2022),

ECF No. 25. Neither Iran nor Syria answered or entered appearances. The Clerk of the Court

entered default against both defendants on September 13, 2019. Entry of Default (Iran), Tratner,

No. 1:18-cv-2971 (RCL) (D.D.C. Sept. 13, 2019), ECF No. 18; Entry of Default (Syria), Tratner,

No. 1:18-cv-2971 (RCL) (D.D.C. Sept. 13, 2019), ECFNo. 19.

                                 II.     LEGALSTANDARD

       Under the FSIA, a court may not enter default judgment against a foreign state "unless the

claimant establishes his claim or right to relief by evidence satisfactory to the court."

28 U.S.C. § 1608(e); see Jerez v. Republic of Cuba, 775 F.3d 419,423 (D.C. Cir. 2014). A district

court retains discretion "to determine precisely how much and what kinds of evidence the plaintiff

must provide" to establish her right to relief. Han Kim v. Democratic People's Republic ofKorea,

774 F.3d 1044, 1047 (D.C. Cir. 2014). As part of this inquiry, a plaintiff must prove that the

district court has subject matter jurisdiction and personal jurisdiction over the defendant state.

Karcher v. Islamic Republic of Iran, 396 F. Supp. 3d 12, 21 (D.D.C. 2019) (citing Thuneibat v.




                                                3
Syrian Arab Republic, 167 F. Supp. 3d 22, 33 (D.D.C. 2016)). After all, "[a] default judgment

rendered in excess of a court's jurisdiction is void." Jerez, 775 F.3d at 422.

                                   III.     FINDINGS OF FACT

        Plaintiffs bear the burden to prove their entitlement to a default judgment "by evidence

satisfactory to the court." 28 U.S.C. § i608(e).          Multiple types of evidentiary sources can

discharge this obligation. For example, a court may rely on "uncontroverted factual allegations"

supported by "documentary and affidavit evidence."              Va/ore v. Islamic Republic of Iran,

700 F. Supp. 2d 52, 59 (D.D.C. 2010) (quoting Int'/ Rd. Fed'n v. Embassy of the Democratic

Republic of the Congo, 131 F. Supp. 2d 248, 252 n.4 (D.D.C. 2001)). A court may also "take

judicial notice of, and give effect to, its own records" in interrelated proceedings. Fain v. Islamic

Republic of Iran, 856 F. Supp. 2d 109, 115 (D.D.C. 2012) (quoting Booth v. Fletcher, 101 F.2d

676, 679 n.2 (D.C. Cir. 1938)). Because of repeat issues and repeat players in FSIA-related

litigation, courts in this District often take judicial notice of earlier, related proceedings. See, e.g.,

Lee v. Islamic Republic ofIran, 518 F. Supp. 3d 475,480 (D.D.C. 2021); Fain, 856 F. Supp. 2d at

115; Va/ore, 700 F. Supp. 2d at 59--60. But a court must "reach [its] own, independent findings

of fact" even when relying upon evidence presented in related proceedings. Rimkus v. Islamic

Republic ofIran, 750 F. Supp. 2d 163, 172 (D.D.C. 2010).

            A. Hamas's Terrorist Attacks

        First, plaintiffs have alleged that Barnas agents committed the terrorist attacks that caused

their injuries. See Baxter I Cornpl.   ,r 354; Tratner Compl. ,r,r 52, 81.   The Court will take judicial

notice of the factual record and findings of fact in the Baxter I litigation. See Baxter I Mern. Op.

The Court will also take judicial notice of Linde v. Arab Bank, PLC, No. 04-cv-2799 (BMC)

(E.D.N.Y. Sept. 22, 2014), a proceeding in which a jury determined that Barnas was responsible



                                                    4
for these attacks. In Baxter I, the Court further qualified two subject matter experts-Dr. Matthew

Levitt and Dr. Ronni Shaked-who testified at the Linde trial. Baxter I Mem. Op. 4. The Court

will, as before, qualify these experts based on their impressive credentials and knowledge of the

subject matter. See Baxter I Mem. Op. 4 n.2.

       There are ten terrorist attacks at issue. Details of these attacks are as follows:

              •   April 30, 2003: Two terrorists-Asif Muhammad Hanif and Omar
                  Khan Sharif-attempted to detonate bombs at a pub in Tel Aviv,
                  Israel. Id. at 5. Hanif detonated his bomb. Id. Sharif s bomb never
                  exploded. Id. Three people were killed and more than fifty people
                  were injured. Id.

           •      September 9, 2003: Ramez Abu Salim detonated a suicide bomb in
                  Cafe Hillel, a cafe in Jerusalem, Israel. Id. at 6. Seven people were
                  killed in the attack. Id.

           •      June 11, 2003: Abd el-Mu'at Shabana, dressed as an Orthodox Jew,
                  detonated a suicide bomb on Bus No. 14A in Jerusalem, Israel. Id.
                  at 7. Seventeen people were killed and more than 100 people were
                  wounded, including Rivka Pam. See id.; Tratner Compl. ,r,r 17, 20.

          •       December 1, 2001: Two suicide bombers-Osama Mahmud Eid
                  Behar and Nabil Mahmud Jamil Halabiya--detonated their
                  explosives on Ben Yehuda Street in Jerusalem, Israel. Baxter I
                  Mem. Op. 7. The explosions killed eleven people and injured more
                  than 188 people. Id.

          •       March 7, 2003: Two terrorists-Muhsin Muhammad Omar al-
                  Qawasmeh and Hazen Fawzi Abd al-Sam'i al-Qawasmeh-
                  breached a security fence outside the Israeli town of Kiryat Arba.
                  Id. at 8. The terrorists, armed with rifles and grenades, killed Debra
                  and Eli Horovitz. Id.

          •       March 5, 2003: Mahmoud Qawasmeh detonated a suicide bomb on
                  Bus No. 37 in Haifa, Israel, killing seventeen people. Id. at 9.

          •       March 27, 2002: Abd al-Baset Odeh detonated a suicide bomb at
                  the Park Hotel in Netanya, Israel during a Passover Seder. Id. at 10.
                  This explosion killed thirty people. Id.

          •       August 19, 2003: Ra'ed Abdel-Hamid Misk detonated a suicide
                  bomb on Bus No. 2 in Jerusalem, Israel. Id. The explosion killed
                  twenty-three people and injured 130 people. Id.

                                                    5
           •   Januruy 29. 2004: Ali Muneer Ja'ara detonated a suicide bomb on
               Bus No. 19 in Jerusalem, Israel. Id. at 11. The blast killed eleven
               people and wounded more than fifty others. Id.

           •   September 24, 2004: Terrorists fired three mortar shells into Neve
               Dekalim, an Israeli settlement in the Gaza Strip. Id. at 15. Although
               the precise number of casualties is unknown, one of the mortar
               explosions killed Tiferet Tratner. Id.

In Baxter I, the Court found Hamas responsible for each attack. See id. at 5-16. Ample evidence

supported these findings. Hamas assumed responsibility for many of these attacks by publicly

taking credit for the bombings, publishing posters, tapes, and photographs of the perpetrators, or

disseminating the perpetrators' wills. See id. at 5-11. The Government of Israel expressly tied

Hamas to the attacks in official documents. See id. And Dr. Shaked presented detailed testimony

at an evidentiary hearing, including an explanation about "how terrorist organizations mold a

potential suicide bomber to not only kill others, but also himself." Id. at 13. For the attack on

Neve Dekalim, plaintiffs presented Hamas's "Book of Martyrs," which acknowledged a Hamas

agent's responsibility for the mortar attack. Id. at 15.

       After reviewing these materials, the Court is satisfied that plaintiffs have met§ 1605(e)'s

evidentiary burden and finds Hamas responsible for these ten attacks.

           B. Defendants' Involvement in the Attacks

       The defendants in these actions are Iran, Syria, and SAFI. Many courts within this District

have found these entities responsible for providing material support to Hamas. See, e.g., Est. of

Hirshfeld v. Islamic Republic ofIran, 330 F. Supp. 3d 107, 120 (D.D.C. 2018) (finding that Iran's

material support included "funding, weaponry, training, in-kind services, and ideological

support"); Braun v. Islamic Republic ofIran, 228 F. Supp. 3d 64, 76 (D.D.C. 2017) ("The plaintiffs

have established that the [a]ttack was perpetrated by Hamas, which has received long-standing

material support and resources from [Iran and Syria]."). The Court will review that evidence here.


                                                  6
                    i. Iran's Support for Hamas

        Iran has be~n designated a state sponsor of terrorism since 1984. U.S. Dep't of State, State

Sponsors of Terrorism, https://www.state.gov/state-sponsors-of-terrorism/ (last visited July 11,

2022). The State Department and this Court have consistently recognized Iran's historical support

for Hamas's terrorist activities.      See Est. of Steinberg v. Islamic Republic of Iran,

No. 1:17-cv-1910, 2019 WL 6117722, at *2 (RCL) (D.D.C. Nov. 15, 2019); Roth v. Islamic

Republic ofIran (Roth I), 78 F. Supp. 3d 379, 388-89 (D.D.C. 2015). One expert testified that, in

the fall of 2000, "Iranian support for Hamas was at fever pitch" and involved payments of"at least

several million dollars a year, if not more." Patrick Clawson Dep. 27:14-18; 33:2-4, Greenbaum

v. Islamic Republic ofIran, No. l:02-cv-2148 (RCL), ECF No. 28-2.

        Evidence also reveals that Iran routed its support for Hamas through MOIS. Roth I,

78 F. Supp. 3d at 388-89. In the early 2000s, MOIS had "approximately 30,000 employees" and

spent between $50 million and $100 million "sponsoring terrorist activities of various

organizations such as Hamas." Campuzano v. Islamic Republic ofIran, 281 F. Supp. 2d 258,262

(D.D.C. 2003).    MOIS transferred funds directly to Hamas and provided training to Hamas

operatives. See Roth I, 78 F. Supp. 3d at 389; Campuzano, 281 F. Supp. 2d at 262. Over the years,

evidence has shown that "MOIS support for terrorism and Hamas's engagement in it was approved

at the highest level oflran's government." Roth I, 78 F. Supp .. 3d at 389; see Peterson v. Islamic

Republic of Iran, 264 F. Supp. 2d 46, 53 (D.D.C. 2003) (detailing evidence suggesting that, in

1983, Iranian approval of terrorist attacks would require the approval oflran's supreme religious

leader, the ayatollah); Campuzano, 281 F. Supp. 2d at 262 (finding that Iran's support for Hamas's

terrorist attacks "could not have occurred without ... senior leadership approval").




                                                7
                   ii. Syria's Support for Damas

       Syria has been designated as a state sponsor of terrorism by the State Department since

1979. Roth v. Syrian Arab Republic (Roth II), No. 1:14-cv-1946 (RCL), 2018 WL 4680270, at *3

(D.D.C. Sept. 28, 2018); see also U.S. Dep't of State, State Sponsors of Terrorism,

https://www.state.gov/state-sponsors-of-terrorism/ (last visited July 11, 2022). In the 1980s, Syria

and Hamas reached an agreement in which "Hamas undertook to carry out acts of extrajudicial

killing and terrorism against Jews in Israel, the West Bank, and Gaza, and in return Syria undertook

to provide Hamas with material support and resources to carry out such extrajudicial killings and

terrorist attacks." Braun v. Islamic Republic ofIran, 228 F. Supp. 3d 64, 71 (D.D.C. 2017). Syria

provided Hamas "a base from which to operate" in the mid-1990s, and "[i]nstructions for terrorist

attacks were transmitted directly from Damascus to the terrorist cell that was to carry out the

attack." Roth, 2018 WL 4680270, at *3 (alteration in original) (citations omitted). Hamas agents

were "able to organize political events from Damascus" and could "learn terrorist strategies"

through access to "[Syria's] military strategists and to Hezbollah's resources in Lebanon." Id.

(citations omitted).

       Other evidence indicates that SAFI "specifically acted as a conduit for Syria's 'provision

of funds to terrorist organizations,' including Hamas and [the] Palestinian Islamic Jihad." Roth,

2018 WL 4680270, at *3 (quoting Wultz v. Islamic Republic of Iran, 864 F. Supp. 2d 24, 32

(D.D.C. 2012)). Syria and Hamas eventually terminated their relationship "because ofHamas'[s]

support for rebel forces in the Syrian civil war." Roth, 2018 WL 4680270, at *4 n.3. Nonetheless,

at the time of these attacks, Syria lent Hamas considerable support through funding, weapons, safe

havens, and strategic training. Id. at *4.




                                                 8
                                IV.     CONCLUSIONS OF LAW

            A. Subject Matter Jurisdiction

        The FSIA is the "sole basis for obtaining jurisdiction over a foreign state in our courts."

Argentine Republic v. Amerada Hess Shipping Corp., 488 U.S. 428,434 (1989). Federal district

courts may exercise subject matter jurisdiction over (1) nonjury civil actions (2) for claims seeking

relief in personam (3) against a foreign state (4) when the FSIA does not entitle the foreign state

to sovereign immunity. See 28 U.S.C. § 1330(a).

       All four elements are met here. Plaintiffs do not demand a jury trial, making this case a

nonjury civil action. They assert a right to in personam relief against the defendants. Though this

lawsuit implicates Iran, Syria, and SAFI, the Court nevertheless concludes that plaintiffs have sued

a "foreign state." The FSIA defines a "foreign state" as "a political subdivision of a foreign state."

28 U.S.C. § 1603(a). A court must use a "categorical approach" to determine the legal status of

government entities in this analysis. "[I]f the core functions of the entity are governmental, it is

considered the foreign state itself; if commercial, the entity is an agency or instrumentality of the

foreign state." Roeder v. Islamic Republic ofIran, 333 F.3d 228,234 (D.C. Cir. 2003). The Court

has previously held that MOIS and SAFI "acted as conduits" for Iran and Syria's "provision of

funds to terrorist organizations." Wultz, 864 F. Supp. 2d at 32. "Intelligence ... operations are

not commercial in nature; they are governmental functions." Roth I, 78 F. Supp. 3d at 393. By

performing these governmental functions, MOIS and SAFI acted as "foreign states" within the

meaning of the FSIA.

       The last element-sovereign immunity-needs elaboration.              A foreign state has no

immunity:

               in any case ... [I] in which money damages are sought [2] against
               a foreign state [3] for personal injury or death that was (4] caused


                                                 9
                by [5] an act of torture, extrajudicial killing, aircraft sabotage,
                hostage taking, or the provision of material support or resources for
                such an act if such act or provision of material support or resources
                is engaged in by an official, employee, or agent of such foreign state
                while acting within the scope of his or her office, employment, or
                agency.

 28 U.S.C. § 1605A(a)(l). Many of these requirements are plainly met.

        First, all plaintiffs in these cases seek money damages. See Baxter I Compl.     ,r,r 360-78;
 Tratner Compl. ,r,r 82-91.

        Second, these plaintiffs have sued Iran, Syria, and SAFI, which are "foreign states" within

 the meaning of the FSIA.

        Third, plaintiffs' claims arise from personal injuries or deaths. Under§ 1605A, a claimant

 need not directly suffer the injury or death caused by the foreign state. Va/ore, 700 F. Supp. 2d

 at 66. The injury or death "must merely be the [basis] of a claim for which money damages are

 sought." Id. Plaintiffs' claims stem from injuries and deaths suffered in the Hamas attacks or from

 emotional injuries resulting from those attacks.        These injuries satisfy this jurisdictional

· requirement. See Est. ofSteinberg, 2019 WL 6117722, at *4.

        Fourth, plaintiffs have proven causation.       Plaintiffs must show that the defendants

 proximately caused their injuries. Va/ore, 700 F. Supp. 2d at 66. Proximate cause exists if there

 is "some reasonable connection between the act or omission of the defendant and the damages

 which the plaintiff has suffered." Id. (quoting Brewer v. Islamic Republic ofIran, 664 F. Supp. 2d

 43, 54 (D.D.C. 2009)). The defendants' actions or omissions (1) "must be a 'substantial factor' in

 the sequence of events that led to the plaintiffs injury" and (2) "must have been 'reasonably

 foreseeable or anticipated as a natural consequence' of the defendant's conduct." Owens v.

 Republic of Sudan, 864 F.3d 751, 794 (D.C. Cir. 2017) (quoting Rothstein v. UBS, 708 F.3d 82,

 91 (2d Cir. 2013)), vacated and remanded on other grounds sub nom. Opati v. Republic ofSudan,


                                                  10
 140 S. Ct. 1601 (2020). The Court has found that Hamas operatives conducted the attacks at issue

in these cases, that the defendants funded and trained Hamas operatives, and that the defendants

encouraged Hamas to commit terrorist attacks against Israeli targets. See supra Part III.B. By

giving Hamas the means, funds, and training needed to conduct these terrorist attacks, Iran and

Syria's conduct was a substantial factor in the events leading to plaintiffs' injuries. The result-

the injuries and deaths of innocent Israeli civilians-was not only foreseeable; it was intended.

Plaintiffs' evidence satisfies the FSIA's causation requirement.

        Finally, the FSIA requires that plaintiffs' claims arise out of "an act of ... extrajudicial

killing ... or the provision of material support or resources for such an act."            28 U.S.C.

§ 1605A(a)(l). An "extrajudicial killing" is "a deliberated killing not authorized by a previous

judgment"    of    a    "regularly   constituted    court."       Torture   Victim   Protection   Act

("TVPA"), Pub. L. No. 102-256, 106 Stat. 73, § 3(a) (1992); see 28 U.S.C. § 1605A(h)(7)

(adopting the TVPA's definition of"extrajudicial killing"). All ten of these attacks resulted in the

deaths of innocent civilians. They were deliberated and not authorized by any judgment of a

foreign court, so they qualify under the FSIA as acts of extrajudicial killings.

       "[M]aterial support or resources" refers to "any property, tangible or intangible, or

service," and includes, among other forms of support, "currency or monetary instruments,"

"lodging, training, expert advice or assistance, safehouses, false documentation or identification,"

"weapons,      lethal     substances,     explosives,         personnel,"    and     "transportation."

18 U.S.C. § 2339A(b)(l); see 28 U.S.C. § 1605A(h)(3) (adopting definition of "material support

or resources" found in 18 U.S.C. § 2339A). This support must be provided "by an official,

employee, or agent of [the] foreign state" acting in the scope of his "office, employment, or

agency." 28 U.S.C. § 1605A(a)(l). As explained above, defendants funneled money and training



                                                   11
services to support Hamas's terrorist activities. Iran and Syria did so through MOIS and SAFI.

See supra Part Ill.B. In doing so, these defendants provided material support through state officials

acting in the scope of their employment. See Baxter f Mem. Op. 22.

          With the last element to waive the defendants' sovereign immunity satisfied, the Court

concludes that the defendants-Iran, Syria, and SAFI-are not entitled to sovereign immunity.

The Court, by means of§ 1330(a), possesses subject-matter jurisdiction over this action.

             B. Requirements for a Claim to be Heard

          The FSIA's terrorism exception applies only if: (i) the foreign state was designated a state

sponsor of terrorism at the time of the attack (or as a result of the attack); (ii) the "claimant or

victim" is a "national of the United States," a "member of the armed forces," or an employee or

contractor of the United States government; and (iii) the foreign state was afforded "a reasonable

opportunity to arbitrate" the claim, if"the act occurred in the foreign state against which the claim

has been brought." Id. § 1605A(a)(2)(A)(i)--{iii). All three elements are satisfied here. First, Iran

and Syria were both designated as state sponsors of terrorism at the time ofHamas's attacks. See

U.S. Dep't of State, State Sponsors of Terrorism, https://www.state.gov/state-sponsors-of-

terrorism/ (last visited July 11, 2022). Second, plaintiffs have alleged that all claimants or victims

are or were United States citizens at the time of the attacks. 1 The third requirement-an

opportunity to arbitrate-is inapplicable because the acts in these cases occurred in Israel, not in

Iran or Syria. The Court may properly exercise subject-matter jurisdiction over the defendant

states.




1
  Plaintiffs in Baxter I are in the process of submitting evidence of citizenship and damages to a special master.
Plaintiffs in Tratner have submitted affidavits demonstrating their U.S. citizenship. To the extent the Baxter II
plaintiffs cannot produce proof of citizenship to the special master, the Court shall dismiss their claims.

                                                       12
               C.    Personal Jurisdiction

           Next is personal jurisdiction. Federal courts have personal jurisdiction over a foreign state

    if (1) the court has subject matter jurisdiction under 28 U.S.C. § 1330(a); and (2) plaintiffs properly

    effectuate service under the FSIA. See 28 U.S.C. § 1330(b). The FSIA permits four valid methods

    of service. First, the plaintiff must follow "any special arrangement[ s]" for service existing with

the foreign state. 28 U.S.C. § 1608(a)(l). Second, the plaintiff may serve a defendant state "in

    accordance with an applicable international convention." Id. § 1608(a)(2). Third, the plaintiff

may mail copies of the complaint, summons, and notice of suit on a defendant state's head of

ministry of foreign affairs. Id. § 1608(a)(3). Finally, if those three methods are unavailable, the

plaintiff may serve a defendant state through diplomatic channels. Id. § 1608(a)(4). Because

§ 1608(a)'s first two methods did not apply to Iran and Syria, these plaintiffs attempted service by

mail and service by diplomatic channel.

           The Court originally severed Baxter II because of plaintiffs' difficulties in serving Syria

with process. See Severing Order, Baxter II, No. 1:18-cv-1078 (RCL) (D.D.C. May 4, 2018),

ECF No. 31. On September 23, 2014, the Baxter II plaintiffs unsuccessfully attempted service by

mail. Certificate of Mailing, id., ECF No. 22. Five years later, they achieved service on Syria and

SAFI under cover of diplomatic note. Return of Service, id., ECF No. 39.

           The Tratner plaintiffs attempted service by mail on February 28, 2019. Certificate of

Mailing, Tratner, No. 1:18-cv-2971 (RCL) (D.D.C. Feb. 28, 2019), ECF No. 11. When that

proved unsuccessful, they sought service through diplomatic channels. The Tratner plaintiffs

achieved service under cover of diplomatic note in July and August 2019. See Return of Service,

id., ECF No. 16; Notice re Diplomatic Notes, id., ECF No. 25. 2


2
 The Tratner plaintiffs originally docketed an incomplete version of the diplomatic notes reflecting service on Iran.
See Return of Service, Tratner, No. 1:19-cv-2971 (RCL) (D.D.C. July 23, 2019), ECF No. 15. This filing, however,

                                                         13
        Plaintiffs have therefore complied with§ 1608(a)(4), meaning that this Court may exercise

personal jurisdiction over the defendants.

             D. Timeliness

        Lawsuits based on the FSIA's terrorism exception "may be brought or maintained" only if

filed within the later of (1) "10 years after April 24, 1996 or (2) "10 years after the date on which

the cause of action arose." 28 U.S.C. § 1605A(b). None of the defendants, however, have

appeared in these cases to this date. A federal court has no authority to raise a statute-of-limitations

defense when a defendant "fail[s] to enter an appearance or submit a filing at any stage of [a]

case[]." Maaloufv. Jslamic Republic of/ran, 923 F.3d 1095, 1108, 1113 (D.C. Cir. 2019). The

Court will not enforce this limitations defense sua sponte.

             E. Venue

        For civil actions "against a foreign state or political subdivision thereof," venue is proper

"in the United States District Court for the District of Columbia." 28 U.S.C. § 139l(f)(4). Iran,

MOIS, Syria, and SAFI are "foreign state[s]" under the FSIA. See 28 U.S.C. § 1603(a). Venue

is therefore proper in this District.

             F. Liability Under§ 1605A(c)

         Section 1605A(c) provides a federal cause of action for victims of state-sponsored

terrorism. "There is almost total 'overlap between the elements of [§ 1605A(c)' s] cause of action

and the terrorism exception to foreign sovereign immunity."' Fritz v. Islamic Republic of Iran,

320 F. Supp. 3d 48, 86-87 (D.D.C. 2018) (alterations in original) (quoting Foley v. Syrian Arab

Republic, 249 F. Supp. 3d 186,205 (D.D.C. 2017)). A foreign state may be liable for injuries to




still indicated that service on Iran occurred on June 2, 2019. Id. The Tratner plaintiffs remedied this deficiency on
July 15, 2022, by providing the full set of diplomatic notes. Notice re Diplomatic Notes, id., ECF No. 25.

                                                         14
    (1) U.S. nationals, (2) members of the U.S. armed forces, or (3) U.S. employees or contractors

    acting within the scope of their employment. See 28 U.S.C. § 1605A(c).

           Because all plaintiffs are U.S. nationals, they fall within the scope of§ 1605A(c)'s private

    cause of action. 3 They have also articulated theories of recovery. As the Court has already held,

    the Baxter I plaintiffs demonstrated their right to relief for economic damages, survival damages

    for pain and suffering, solatium damages for intentional infliction of emotional distress, assault

    and battery damages on behalf of the victims, and punitive damages. Baxter IMem. Op. 28. Since

Baxter II implicates the same plaintiffs, that holding applies equally to them. The Tratner plaintiffs

have also asserted claims along these lines. , See Tratner Compl. ,rir 82-91. The Court concludes

that these claims state valid theories of recovery against the defendants. Baxter IMem. Op. 29-32.

                                              V.       CONCLUSION

           For the reasons above, the Court will GRANT the Baxter II and Tratner plaintiffs' motions

for default judgment as to liability. Separate orders consistent with this memorandum opinion

shall issue this date. Plaintiffs have recommended that the Court refer these claims to Alan L.

Balaran, special master in Baxter I, to take evidence and submit recommendations with respect to

plaintiffs' individual measures of damages. Baxter II Mot. 34; Tratner Mot. 24-25. The Court

agrees and will refer these claims to Mr. Balaran in separate orders.




Date: July .!.!_, 2022
                                                                           Royce C. Lamberth
                                                                           United States District Judge




3
  Those plaintiffs that have not proven their citizenship shall be required to submit proof to the special master. If they
fail to do so, their claims shall be dismissed.

                                                           15